Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/700,340 filed 12/02/2019.
Claims 1-20 are pending in the Application.

Claim Objections
Claims 15-17 are objected to because of the following informalities:  
First article “A” in claims 15-17 should be replaced with article --The--  
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sobol et al. (US Patent Application Publication 20190209022).
With respect to claim 1 Sobol et al. teaches A computer-implemented method (paragraph [0151]) comprising: 
receiving, by a processor, input data for historic values of a first input variable (using processor 173A receive historic data as input variable (paragraphs [0163], [0167]));
creating, by the processor, forecast data for future values of the first input variable using the historic values of the first input variable (using processor 173A create predicted data/forecast data for future value of the input variables of the historic data (paragraphs [0167], [0161]));
 generating, by the processor, diagnostic data based on a diagnostic analysis of the forecast data (using processor 173A performing/generating analysis/diagnostic data of the predicted data/forecast (paragraphs [0190], [0222])); 
creating, by the processor, a first diagnostic variable that includes a first diagnostic value from a first cognitive process, wherein the first cognitive process determines the first diagnostic value based on the diagnostic data (using processor 173A create analysis/diagnostic data of the predicted data/forecast as plurality of output variables of/based diagnostic data of predicted data in an iterative manner/first diagnostic value/data of  (paragraphs [0222], [0224], [0228], [0230])); 
generating, by the processor, a feature vector based on a second cognitive process that determines the feature vector by identifying a correlation between the first diagnostic variable and a second diagnostic variable (using processor 173A generate vector valued attributes/learning feature vectors based on iterative process/second cognitive process by identifying similarity/difference/correlated features in the plurality/first/second of output variables of/based diagnostic data (paragraphs [0228], [0230], [0233])); and
 generating, by the processor, a final forecast using the feature vector as an input for a cognitive forecasting process (using processor 173A and clustering-based approaches generate a cluster of predicted data/final forecast as vector valued attributes/learning feature vectors to use as cognitive impairment/cognitive forecasting process (paragraphs [0230], [0233], [0235])).
With respect to claim 14 Sobol et al. teaches limitations similar to claim 1 including A computer usable program product for generating contrastive information for a classifier prediction, the computer usable program product comprising a computer-readable storage device, and program instructions stored on the storage device, (executable instructions/computer usable program product stored in a memory 173B/storage device to implement predictive analytics by using classification model (paragraphs [0151], [0148], [0038])).
With respect to claim 18 Sobol et al. teaches limitations similar to claim 1 including A computer system comprising a processor, a computer-readable memory, and a computer-readable storage device, and program instructions stored on the storage device for execution by the processor via the memory (logic device 173/computer system comprising a processor 173A, a memory 173B storing executable instructions/computer usable program product (paragraphs [0151], [0148])).
	With respect to claims 2-13, 15-17, 19-20 Sobol et al. teaches:
Claim 2: wherein the creating of the forecast data includes using an autoregressive model on the historic values of the first input variable (paragraphs [0163], [0167], [0219]).
Claims 3, 15, 19: wherein the creating of the forecast data includes performing a plurality of forecasts for respective forecast terms such that the forecast data includes data for a plurality of forecasts (paragraphs [0224], [0228]).
Claims 4, 16: wherein the generating of the diagnostic data includes performing the diagnostic analysis on each of the plurality of forecasts such that the diagnostic data includes data for diagnostic results associated with respective forecasts (paragraphs [0228], [0230], [0233]).
Claims 5, 16: wherein the generating of the diagnostic data includes generating image data for a plurality of diagnostic plots, wherein the plurality of diagnostic plots includes a diagnostic plot for each of the diagnostic results (paragraphs [0224], [0311]).
Claim 6: wherein the first cognitive process includes using a convolutional neural network (CNN) to evaluate the image data for at least one of the diagnostic plots (paragraphs [0219], [0158]).
Claim 7: wherein the plurality of diagnostic plots includes a plurality of groups of diagnostic plots, wherein each group of diagnostic plots includes plots for a plurality of different diagnostic tests, and wherein each group of diagnostic plots is associated with a respective forecast (paragraphs [0224], [0311], [0313]).
Claim 8: wherein the plots for the plurality of different diagnostic tests include a standardized residual line plot, a residual histogram and estimated density plot, a residual quantile (Q-Q) plot, and a residual autocorrelation plot (paragraphs [0311]-[0314]).
Claim 9: wherein the first cognitive process includes using a first CNN to evaluate the image data for only a first one of the plurality of different diagnostic tests and using a second CNN to evaluate the image data for only a second one of the plurality of different diagnostic tests (paragraphs [0230], [0233], [0235], [0260]).
Claims 10, 17, 20: wherein the generating of the feature vector based on the second cognitive process includes using a Hopfield network with the first and second diagnostic variables at respective first and second nodes of the Hopfield network (paragraphs [0219], [0268]).
Claim 11: wherein the generating of the feature vector using the Hopfield network includes assigning a feature value to the feature vector based on an edge weight determined by the Hopfield network for an edge between the first and second nodes (paragraphs [0268], [0269]).
Claim 12: wherein the generating of the final forecast includes using the feature value as a middle term input for a Long Short-Term Memory (LSTM) neural network (paragraph [0219]).
Claim 13. The computer implemented method of claim 11, wherein the generating of the final forecast includes using the feature value as a memory input for an LSTM neural network (paragraphs [0219], [0268]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
07/25/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851